          Case 1:19-cr-10222-DPW Document 8 Filed 07/12/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                        Plaintiff,                )
                                                  )
                                                               Case No. 1:19-cr-10222-DPW
                  v.                              )
                                                  )
 JEFFREY M. BIZZACK,                              )
                 Defendant.                       )



                 NOTICE OF APPEARANCE OF SETH P. BERMAN

       Please enter the appearance of Seth P. Berman as counsel for Defendant Jeffrey M.

Bizzack. I certify that I am admitted to practice in this court.

                                                      Respectfully Submitted,


                                                       /s/ Seth P. Berman
                                                      Seth P. Berman (BBO# 629332)
                                                      sberman@nutter.com
                                                      NUTTER, McCLENNEN & FISH, LLP
                                                      155 Seaport Boulevard
                                                      Boston, MA 02210
                                                      (617) 439-2338

                                                      Attorney for Defendant Jeffrey M. Bizzack
 Dated: July 12, 2019




                               CERTIFICATE OF SERVICE
       I certify that a true copy of the above document was served upon all counsel of record
through the ECF system on July 12, 2019.


                                                        /s/Seth P. Berman
                                                          Seth P. Berman
